Allen, J.
The telegrams do not contain any offer by the defendant to sell to the plaintiff. The plaintiff was a broker, and had acted as a broker for the defendant, and also had dealings with it on his own account. Construing the first two telegrams together, the defendant says to the plaintiff that it will sell a certain quantity of corn, on certain terms, and within a certain time; but it does not say that it will sell to the plaintiff. It says in effect that it will hold the corn for a week, for the plaintiff to find a purchaser. The plaintiff’s reply confirms this construction, for he does not say that he will take the corn, but that he has sold it, and will see the defendant the next day. Smith v. Gowdy, 8 Allen, 566. Champion v. Plummer, 1 N. R. 252.
As there is no written evidence of any bargain or offer to sell the corn to the plaintiff, evidence of a subsequent oral promise by the defendant, or acceptance by the plaintiff, was properly excluded. - Exceptions overruled.